Case 1:13-cv-01835-RGA Document 1240 Filed 08/23/19 Page 1 of 1 PageID #: 75595



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELA WARE




 TQ DELTA, LLC,

                 Plaintiff,
                                                  Civil Action No. l:13-cv-01835-RGA
        V.

 2WIRE, INC.,

                 Defendant.



                                          ORDER

       For the reasons set forth in the accompanying Memorandum Opinion, IT IS HEREBY

ORDERED that Defendant's Motion for Judgment as a Matter of Law, or in the Alternative, for

a New Trial for Family 3 (D.I. 1214) is DENIED.



Entered this   Z,.J day of August 2019.
